SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras starts-up Early Production System on Búzios field in Transfer of Rights area Rio de Janeiro, March 12, 2015 – Petróleo Brasileiro S.A. – Petrobras announces the start-up of the early production system at Búzios Field, Santos Basin, on Tuesday (3/10). This will be the first large scale and longest-running production at the Transfer of Rights area and will be performed by FPSO Dynamic Producer, which is interconnected to well 2-ANP-1-RJS. Due to issues limiting gas utilization, its average production will be limited to 15 thousand barrels of oil per day. This early system will enable Petrobras to produce for a six-month period and gather important information to enhance the field’s first permanent production system using platform P-74, which is currently in the final phase of conversion at the Inhaúma shipyard in Rio de Janeiro. Búzios field is some 200km off the coast of Rio de Janeiro, at a water depth that ranges from 1,600 to 2,100 meters. Petrobras announced its commerciality in December of 2013. Transfer of Rights – The Transfer of Rights is an assignment agreement signed by Petrobras with the Brazilian Federal Government to a set of Santos Basin pre-salt areas and fields. This contract, as provided by law, authorized Petrobras to carry out oil and natural gas exploration and production in these areas up to 5 billion barrels of oil equivalent (oil and gas) with related payments to the Federal Government. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2013, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 12, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
